FILED
                              NOT FOR PUBLICATION                              JAN 22 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SATNAM SINGH,                                    No. 10-73866

               Petitioner,                       Agency No. A078-657-017

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 10, 2012**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Satnam Singh, a native and citizen of India, petitions for review of a Board

of Immigration Appeals (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for protection under the Convention




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture. We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition for review.

      Singh contends that the BIA failed to state its reasons and show proper

consideration of all factors and probative evidence concerning country conditions

when denying relief under the Convention Against Torture. This contention is

belied by the record, which reflects that the court properly considered all the

relevant evidence. See 8 C.F.R. § 208.16(c)(3); Cole v. Holder, 659 F.3d 762, 771-

72 (9th Cir. 2011); Kamalthas v. INS, 251 F.3d 1279, 1282 (9th Cir. 2001).

      To the extent Singh challenges the BIA’s February 8, 2007 order denying

asylum and withholding of removal, we note that this court previously rejected

those contentions in Singh v. Holder, 349 Fed.Appx. 237 (9th Cir. 2009), and we

decline to reconsider them. See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir.

1991).

      PETITION FOR REVIEW DENIED.




                                          2                                       10-73866